Title: To John Adams from Francis Dana, 19 August 1780
From: Dana, Francis
To: Adams, John


     
      Dear Sir
      Paris Augt: 19th. 1780
     
     I did not expect yesterday when Mr. Thaxter wrote you, that I shou’d have been able to have done myself that honor, by this oppor­tunity, as I was much engaged in a particular business. I desired him to send you a transcript of part of a letter in the Gazette de France, said to be written by our worthy friend the late President Laurens; which he tells me he has done. I shall add, least the Gazette shou’d not come to your hands, the account there given from the Captain of the Pacquebot.
     Le Capitaine du Peggy, homme digne de foi, et qui s’est trouvé à Charlestown pendant la plus grande partie du siége de la place, dit de plus que les Anglois ne parviennent à passer la barre, qu’à la faveur d’un vent de S O violent, et qu’ils y perdirent un de leurs plus riches transports, qui étoit un ancien vaisseau de la compagnie des Indes. Il ajoute qu’aprés trois mois de siége, et d’un feu toutjours soutenu, les Américains ne pensèrent à capituler qu’aprés que la troisième ligne de circonvallation formèe, eut amené l’Ennemi à la portée du fusil, et lorsque perdant chaque jour un nombre de citoyens, par les suites funestes d’une petite vérole épedémique, et n’ayant plus pour se soutenir q’un peu de riz, ils ne puvent même conserver la moindre éspérance d’aucun secours. C’est dans cette situation que le Gouverneur Rutledge, et le Conseil, se replièrent dans l’intérieur de la Province, où ils firent tous les efforts pour reunir quelques troupes. Au départ du Capitaine Bryan, un détachement de 4,000 Royalistes, commandés par le General Martin, se partoit du côté de la Caroline Septentrionale; mais on sait de ce Capitaine que les Americains, loin d’être découragés par la perte de Charlestown, se disposoient avec la plus grande activité, a mettre obstacle à tous progrès ultérieurs de l’Ennemi, et à se venger de la perte qu’ils venoient de faire.
     On the 7th. instant I received, via Amsterdam, a letter from Mr: Hastings of the Post-Office Boston, dated 10th. May: nothing new of course. He says he has sent me a form of our Constitution, but it has not reached me. I learn from several quarters that it is generally approved by the People, and that they will probably ratify it. This makes me more desirous to obtain this Copy. Pray enquire at Amsterdam of every American you meet, whether he had the care of this same letter, and the plan of the Constitution—the Newspapers sent also with it, I have received.
     Mr: Gardoqui has drawn a bill upon you for about 900 Liv: in favour of Mr: Grand, which I accepted for you.
     Mr. Dean arrived at Passy about 3 or 4 days since. He has not called here. It is doubtful with me whether he will at all—at least till after your return. If you shou’d see Como: Gillon, please to present my thanks to him for his very obliging letter, and also the letters of Introduction which he was so good as to procure for me. If I ever take that route, I shall make use of them.
     I am anxious to hear from you, and particularly whether you have received my letter, enclosing a copy of one from the Comte de Vergennes to you. It was sent, together with others, by Mr: Appleton who cou’d not have reached Brussels before you left it. I hope master John, and mon fils are well. Please to give my love to them, and believe me to be with much respect and affection Your most obedt: humble Servt.,
     
      Fra Dana
     
     
      P.S. Since writing the above Mr: Dean has made me a visit.
     
    